                    Case 2:21-cv-01141-JCC Document 11 Filed 09/15/21 Page 1 of 2



 1
                                                          HONORABLE JOHN C. COUGHENOUR
 2

 3

 4

 5

 6
                                 UNITED STATES DISTRICT COURT
 7                              WESTERN DISTRICT OF WASHINGTON
                                          AT SEATTLE
 8
     KYLE PREVEY,                                    Case No. 2:21-cv-01141
 9
                                     Plaintiff,      [PROPOSED] ORDER GRANTING
10                                                   EXTENSION OF TIME FOR
               v.                                    DEFENDANTS TO RESPOND TO THE
11                                                   COMPLAINT
     UNITEDHEALTHCARE OF
12   WASHINGTON, INC.; RIGHT! SYSTEMS,
     INC. HEALTH PLAN,
13
                                   Defendants.       Noted for Hearing: September 14, 2021
14                                                   Without Oral Argument
15

16            THIS MATTER comes before the Court on the parties’ Stipulated Motion for Extension
17   of Time for Defendants to Respond to Plaintiff’s Complaint, made pursuant to Fed. R. Civ. P.
18   6(b)(1)(A). Having reviewed the Motion, and for the reasons set forth therein and for good cause
19   shown, the Court hereby GRANTS the Motion. Defendants shall have to and including October
20   21, 2021 to move, answer, or otherwise respond to Plaintiff’s Complaint.
21   IT IS SO ORDERED
22            DATED this 15th day of September 2021.




                                                        A
23

24

25
                                                        John C. Coughenour
26                                                      UNITED STATES DISTRICT JUDGE
27

     ORDER GRANTING EXTENSION OF TIME FOR                               LANE POWELL PC
                                                                 1420 FIFTH AVENUE, SUITE 4200
     DEFENDANT UMH TO RESPOND TO THE
                                                                          P.O. BOX 91302
     COMPLAINT - 1                                             SEATTLE, WASHINGTON 98111-9402
     CASE NO. 2:21-cv-01141                                       206.223.7000 FAX: 206.223.7107
     115616.0089/8660589.1
                 Case 2:21-cv-01141-JCC Document 11 Filed 09/15/21 Page 2 of 2



 1   Presented by:
 2   LANE POWELL PC
 3   By: /s/ Laura Marquez-Garrett
        Barbara J. Duffy, WSBA No. 18885
 4
        Laura R. Marquez-Garrett, WSBA No. 41010
 5      duffyb@lanepowell.com
        garrettl@lanepowell.com
 6
     Attorneys for Defendant UnitedHealthcare
 7   of Washington, Inc.
 8

 9   KANTOR & KANTOR, LLP

10
     By: /s/ Elizabeth K. Green
11      Stacy Monahan Tucker, WSBA #43449
        Elizabeth K. Green (admitted pro hac vice)
12      19839 Nordhoff Street
        Northridge, California 91324
13      Telephone: 818.886.2525
        stucker@kantorlaw.net
14
        egreen@kantorlaw.net
15
     Attorneys for Plaintiff
16

17

18

19

20

21

22

23

24

25

26

27

     ORDER GRANTING EXTENSION OF TIME FOR                       LANE POWELL PC
                                                         1420 FIFTH AVENUE, SUITE 4200
     DEFENDANT UMH TO RESPOND TO THE
                                                                  P.O. BOX 91302
     COMPLAINT - 2                                     SEATTLE, WASHINGTON 98111-9402
     CASE NO. 2:21-cv-01141                               206.223.7000 FAX: 206.223.7107
     115616.0089/8660589.1
